Citation Nr: 0809775	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for thrombophlebitis of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In November 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.
At the hearing, a motion to advance the case on the Board's 
docket was granted.


FINDING OF FACT

The thrombophlebitis of the veteran's right lower extremity 
is manifested by massive board-like edema and renders him 
unemployable.


CONCLUSION OF LAW

An initial disability rating of 100 percent is warranted for 
the thrombophlebitis of the veteran's right lower extremity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7121 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence of record is sufficient to establish 
his entitlement to the maximum schedular disability rating 
for the thrombophlebitis of his right lower extremity.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).

Legal Criteria

Disability evaluations are determined by application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

The thrombophlebitis of the veteran's right lower extremity 
is rated by analogy as post-phlebitic syndrome under 38 
C.F.R. § 4.104, Diagnostic Code 7121.  This code provides 
that a 20 percent disability rating is warranted for post-
phlebitic syndrome manifested by persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent disability rating is warranted for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent disability rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
The maximum schedular disability rating of 100 percent is 
warranted for massive board-like edema with constant pain at 
rest.

A May 2003 VA examination revealed that the veteran's right 
leg and foot were grossly swollen.  He complained of 
intermittent pain that worsened at night and after standing.  
Subsequent VA outpatient treatment records contain additional 
objective evidence of edema and pain in his right lower 
extremity.  In a July 2007 VA outpatient treatment record, 
the veteran complained of difficulty waking and requested a 
walker.

Pursuant to the Board's December 2005 remand instructions, 
the veteran was afforded a VA examination in July 2007 to 
evaluate the manifestations and severity of the 
thrombophlebitis of his right lower extremity.  Physical 
examination revealed massive board-like edema.  There was no 
stasis pigmentation or ulceration, but the examiner noted 
that the veteran's skin was persistently discolored.  The 
veteran denied having constant pain or pain at rest, but he 
complained of pain after prolonged walking or standing and 
stated that his symptoms were not relieved by elevation or 
compression hosiery.

Although the veteran has not complained of constant pain at 
rest, the objective medical evidence clearly establishes the 
presence of massive board-like edema in his right lower 
extremity.  Moreover, the Board notes that a private 
physician stated in a January 2005 letter that his disability 
prevents him from meaningful activity, and the July 2007 VA 
examiner opined that this disability rendered the veteran 
unemployable.  The VA examiner supported this opinion by 
stating that it would be very difficult for the veteran to do 
even the limited amount of walking required in a sedentary 
job.  Accordingly, the Board concludes that the 
manifestations of the disability more nearly approximate the 
criteria for a 100 percent rating than those for a 60 percent 
rating.  Therefore, the veteran is entitled to a 100 percent 
schedular rating throughout the initial rating period.



ORDER

An initial disability rating of 100 percent for 
thrombophlebitis of the right lower extremity is granted 
throughout the initial rating period, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


